Case:18-18627-JGR Doc#:60-1 Filed:09/09/19                Entered:09/09/19 13:03:07 Page1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                               )
                                                      )
 DENNIS K. OBDUSKEY,                                  )
                                                      )       Case No.: 18-18627-JGR
                                                      )       Chapter 13
 Debtor.                                              )

           ORDER EXTENDING CLAIMS PERIOD FOR JAMES WARE KELLEY

        THIS MATTER comes before the Court upon the Motion of the debtor and this Court
 being now fully advised in the premises,

          THE COURT ORDERS AS FOLLOWS:

          1.    The claims period for James Ware Kelley dba Mortage Investigator.com is
                extended to the date on which he filed his proof of claim or to July 5, 2019.

          SO ORDERED this _____ day of __________, 2019.

                                              BY THE COURT:


                                              ____________________________________
                                              US BANKRUPTCY JUDGE
